DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louradour et al. FR 2546597.
Louradour discloses: 
Claim 1, a first gear portion (7a); a second gear portion (7b) that is supported for limited rotation relative to the first gear portion; and a spring (25) that urges the first gear portion and the second gear portion toward a predetermined relative position; wherein the first gear portion includes a first stop (7’a), the second gear portion includes a second stop (7’b), and the first stop and the second stop cooperate to limit rotation of the second gear portion relative to the first gear portion (the device performs this function).
Claim 2, wherein the first stop extends radially inwardly from the first gear portion (see figure 3) and the second stop extends radially outwardly from the second gear portion (see figure 3) such that the first stop and the second stop cooperate to limit rotation of the second gear portion relative to the first gear portion (the device performs this function.
.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Louradour et al. FR 2546597.
Applicant’s prior art discloses: claim 4, a housing (figure 1, 11); an input mechanism (14, 12, 13 and associated input structure) that is supported in the housing and is adapted to be rotatably driven by a source of rotational energy (14 is capable of being driven by an engine for example); and an output mechanism (17) that is supported in the housing and is rotatably driven by the input mechanism, the output mechanism being adapted to rotatably drive a rotatably driven accessory (the output is capable of driving an accessory).
Applicant’s admitted prior art discloses all of the claimed subject matter as described above. Applicant’s admitted prior art does not disclose a two piece damping assembly that minimizes the transmission of torque transients from the input mechanism to the output mechanism.
	Louradour teaches a two piece damping assembly (53, 54) that minimizes the transmission of torque transients from the input mechanism to the output mechanism for the purpose of isolating vibration (see translation).

	The device taught by Louradour includes: a first gear portion (7a) that includes a first stop (7’a); a second gear portion (7b) that is supported for limited rotation relative to the first gear portion and includes a second stop (7’b); and a spring (25) that urges the first gear portion and the second gear portion toward a predetermined relative position; and the first stop and the second stop cooperate to limit rotation of the second gear portion relative to the first gear portion (the device performs this function).

	Applicant’s admitted prior art discloses: 
Claim 5, wherein the housing is adapted to be supported on a housing of the source of rotational energy (the housing is capable of this claimed function).
	Claim 6, wherein the housing includes an opening (11b), and wherein a portion of the input mechanism extends outwardly from the housing through the opening (see figure 1).
	Claim 7, wherein the two piece damping assembly is an input cluster gear assembly that includes the first gear portion (7a of Louradour) and the second gear portion (7b of Louradour) that are supported for rotational movement relative to one another.
	Claim 8, wherein the housing includes an opening (11b), and wherein the first gear portion extends outwardly from the housing through the opening (see figure 1).
	Claim 9, wherein the first gear portion is journaled on the second gear portion for rotational movement relative to one another (see figure 1 of applicant’s prior art and figure 1 of Louradour).
	Claim 11, wherein the first stop extends radially inwardly from the first gear portion and the second stop extends radially outwardly from of the second gear portion (see figure 3 of Louradour).
	Claim 12, wherein the first stop and the second stop are rotationally aligned (see figures 1-3 of Louradour).

	Claim 14, wherein the spring (36 of Louradour) rotationally urges the first gear portion (7a of Louradour) relative to the second gear portion (7b of Louradour) such that the first stop abuts the second stop (the device performs these functions as seen in figure 4, see 20, 30, 32, 33).
	Claim 15, wherein the two piece damping assembly is part of a clutch assembly (16) for selectively causing the output mechanism to be rotatably driven by the input mechanism (the device performs this function).
	Claim 16, wherein the two piece damping assembly is a cluster gear assembly (12, 21) that includes a drive gear portion (21) and an axially- extending hollow cylindrical bell portion (21a) with a splined inner surface (unnumbered see figure 1 of applicant’s admitted prior art).

	Regarding Claims 19 and 20, applicant’s admitted prior art discloses: a housing (11); an input mechanism (12, 21, 13 etc.) that is supported in the housing and is adapted to be rotatably driven by a source of rotational energy (the device is capable of this function); and an output mechanism (17) that is supported in the housing and is rotatably driven by the input mechanism (the device performs this function), the output mechanism being adapted to rotatably drive a rotatably driven accessory (the device performs this function), 
Applicant’s admitted prior art discloses all of the claimed subject matter as described above. Applicant’s admitted prior art does not disclose a two piece damping assembly that minimizes the transmission of torque transients from the input mechanism to the output mechanism.
	Louradour teaches a two piece damping assembly (53, 54) that minimizes the transmission of torque transients from the input mechanism to the output mechanism for the purpose of isolating vibration (see translation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify applicant’s admitted prior art and provide a two piece damping assembly that minimizes the 
	The device taught by Louradour includes: a first gear portion (7a) that includes a first stop (7’a); a second gear portion (7b) that is supported for limited rotation relative to the first gear portion and includes a second stop (7’b); and a spring (25) that urges the first gear portion and the second gear portion toward a predetermined relative position; and the first stop and the second stop cooperate to limit rotation of the second gear portion relative to the first gear portion (the device performs this function).
	In addition applicant’s prior art discloses the first gear portion extends outwardly from the housing through the opening (see figure 1).
	Regarding claim 21, as modified the device includes: the two piece damping assembly is part of a clutch assembly (applicant’s figure 1 element 16) for selectively causing the output mechanism to be rotatably driven by the input mechanism, the two piece damping includes assembly a first gear portion having a first stop and a second gear portion having a second stop, and the first stop and the second stop cooperate to limit relative rotation between the first gear portion and the second gear portion (7a, 7a’, 7b, 7b’ of Louradour as taught above).	
Allowable Subject Matter

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658